            Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 1 of 60




MICHAEL CHRISTIAN, ISB #4311
PETER J. SMITH IV, ISB # 6997
SMITH + MALEK, PLLC
601 E. Front Avenue, Suite 304
Coeur d’Alene, ID 83814
P.     (208) 215-2411
F.     (208) 215-2416
E:     mike@smithmalek.com
E:     peter@smithmalek.com

Attorneys for Plaintiffs

                                UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO

KT CONTRACTING CO., INC., an Oregon
corporation, HIGHWAY SPECIALTIES,                     Case No. ____________________________
LLC, a Washington limited liability company,
and KARL THATCHER, an individual,

                             Plaintiffs,              COMPLAINT

             vs.

DAVID FARB, an individual, and FARB                   JURY TRIAL REQUESTED
GUIDANCE SYSTEMS, INC., a Delaware
corporation,

                              Defendants.



       Plaintiffs KT CONTRACTING CO., INC., HIGHWAY SPECIALTIES, LLC, and

KARL THATCHER allege as follows:

                                 I.    JURISDICTION AND VENUE

       1.          This Court has jurisdiction over Plaintiffs’ claim of violations of federal law

pursuant to 28 U.S.C. § 1331.




COMPLAINT: 1
            Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 2 of 60




       2.       This Court has jurisdiction over Plaintiffs’ state law claims set forth in this

Complaint pursuant to 28 U.S.C. § 1367(a). Both federal and state claims alleged herein arose

from a common nucleus of operative facts, the state actions are so related to the federal claims

that they form part of the same case or controversy, and the actions would ordinarily be expected

to be tried in one judicial proceeding.

       3.       Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in the United States District

Court, District of Idaho, Northern Division, in that a substantial part of the acts or omissions

giving rise to the claims asserted herein occurred in Kootenai County, Idaho.

                                          II.      PARTIES

       4.       Plaintiff KT CONTRACTING CO., INC. (“KT”) is an Oregon corporation

authorized to do business in the State of Idaho.

       5.       Plaintiff HIGHWAY SPECIALTIES, LLC (“Highway Specialties”) is a

Washington limited liability company authorized to do business in the State of Idaho.

       6.       Plaintiff KARL THATCHER (“Thatcher”) is a married man who resides in the

State of Oregon. Thatcher, his spouse, and close family members own 97% of the stock of KT

and 90% of the membership interest of Highway Specialities.

       7.       Defendant DAVID FARB (“Farb”) is an individual residing in Spokane County,

Washington.

       8.       Defendant FARB GUIDANCE SYSTEMS, INC. (“Farb Guidance”) is a

Delaware corporation.

                                   II.    FACTUAL ALLEGATIONS

       9.       In August 2016, Thatcher was introduced to Farb in Coeur d’Alene, Idaho.




COMPLAINT: 2
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 3 of 60




       10.      Farb proposed to Thatcher, directly and through his agents, that Thatcher invest

several hundred thousand dollars in a for-profit business venture Farb proposed to create

involving the deployment of autonomous tractors for farm field cultivation.

       11.      The business venture was to be conducted through Precision Farming Group, Inc.

(“PFG”), an Idaho corporation created by Farb and his agents.

       12.      The Caterpillar tractors and associated hardware and software to be used by PFG

were to be purchased from Farb Guidance, a Delaware corporation controlled by Farb.

       13.      Farb represented to Thatcher, directly and through his agents, that his investment

in PFG would be used to pursue profit through the operation of the autonomous tractors to

cultivate farm fields owned by others for fees, and through the operation of a subsidiary trucking

business hauling harvested product for others for fees. Farb repeated these representations to

Thatcher through 2017.

       14.      In reliance upon Farb’s representations, Thatcher invested several hundred

thousand dollars in or for the benefit of PFG, including:

             a. Thatcher caused Highway Specialties to purchase four autonomous tractors for

                PFG’s use. The first was purchased from Farb Guidance for $125,000 in March

                2017. Highway Specialties then purchased three additional autonomous tractors

                from Farb Guidance for a total of $375,000 in June 2017.

             b. On March 6, 2017, Thatcher caused KT to lease a commercial office/retail

                building in Post Falls, Idaho for use by PFG, Farb Guidance, Farb Farms, LLC, a

                company wholly owned by Farb (“Farb Farms”), and PFG Trucking, LLC, a

                wholly owned subsidiary of PFG;




COMPLAINT: 3
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 4 of 60




             c. Thatcher caused KT to provide a loan guarantee necessary for PFG to purchase

                two specialized potato trailers for $201,520 on April 27, 2017;

             d. In July through September 2017, Thatcher paid an additional $40,000 to PFG;

             e. On February 2, 2018, Thatcher made a $25,000 loan to PFG in order to cause it to

                pay down debt owed to KT;

             f. For several months during 2017, Thatcher provided a side-by-side all terrain

                vehicle for PFG’s use in order to map fields;

             g. Between February 2018 and July 2018, Thatcher loaned a total of $66,000 to

                Tyson Arnold and Clinton Arnold as payment for their services because PFG was

                not paying them for their contracted work for PFG, Farb Guidance, and Farb

                Farms;

             h. As of November 21, 2019, KT paid payroll and other operating expenses of PFG

                and PFG Trucking of over $330,000; and

             i. Thatcher provided for insurance on equipment owned by Precision Farming, Farb

                Guidance and Farb Farms and provided DOT numbers for the leased trucks for

                2017.

       15.      In total, Thatcher’s investments in and loans to PFG totalled over $1,000,000.

       16.      In exchange for his investments, Thatcher was to receive 20% of the stock of PFG

and an annual reimbursement of his loans in the form of additional stock and cash.

       17.      Throughout 2017 and 2018, as Thatcher continued to make investments in and

loans to PFG, directly and through Highway Specialties and KT, Farb repeated his

representations that PFG was pursuing a for-profit business and was using Thatcher’s




COMPLAINT: 4
          Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 5 of 60




investments and loans for such a business purpose. Thatcher’s ongoing investments and loans

were made in reliance upon Farb’s representations.

        18.       Farb was the chief executive officer of PFG, and made all business decisions for

the company unilaterally.

        19.       Throughout 2017 and 2018, Farb controlled the accounting books and checking

account of PFG. He did not allow Thatcher access to the books or checking account, despite

requests from Thatcher; thus he concealed the accounting books and checkbook from Thatcher,

even though Thatcher was designated as PFG’s chief financial officer.

        20.       During 2017, Thatcher noticed that Farb was causing PFG to pay certain expenses

of Farb Farms, including through the use of funds provided by Thatcher. Farb represented to

Thatcher repeatedly that Farb Farms was merely “waiting on some bills to be paid” and would

reimburse PFG.

        21.       Farb concealed from Thatcher the true extent to which Farb caused PFG to make

payments to or for the benefit of Farb Farms.

        22.       On or about September 6, 2018, Thatcher met with Farb and asked to view PFG’s

accounting records regarding the Farb Farms debt to PFG. Farb refused to provide Thatcher

access to the records.

        23.       The leases for the four autonomous tractors provide that upon failure by PFG to

make the required lease payments, Highway Specialties may terminate the leases and recover

possession of the autonomous tractors. True and correct copies of the leases are attached hereto

as ​Exhibit A​.




COMPLAINT: 5
            Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 6 of 60




       24.       On or about April 1, 2019, Highway Specialties sent PFG and Farb a letter

declaring the leases for all four tractors terminated pursuant to PFG’s failure to make the

monthly lease payments, and requesting the location of the tractors in order for Highway

Specialties to recover possession of them. A true and correct copy of this letter is attached hereto

as ​Exhibit B.

       25.       Farb personally signed the certified return receipt for the April 1, 2019 letter. A

true and correct copy of the signed certified mail return receipt is attached hereto as ​Exhibit C​.

       26.       Farb removed the four autonomous tractors from PFG’s possession and has

refused to turn them over to Thatcher or Highway Specialties. Upon information and belief, Farb

caused one of the tractors to be moved to Hawaii, and caused two others to be moved to

Wisconsin.

       27.       Farb has access to the GPS software installed in each of the four autonomous

tractors and can therefore access and disclose the location of the four skid steers, but has refused

to do so.

       28.       On information and belief, Farb caused or allowed Farb Guidance to take

possession and make use of the four autonomous tractors for demonstrations and work across the

United States in 2018 and 2019.

       29.       As a consequence, the autonomous tractors owned by Highway Specialties have

experienced use and wear not contemplated under their leases.

       30.       The tractor leases prohibited assignment of the lessee’s rights and obligations by

PFG without the prior express written consent of Highway Specialties, and it gave no such

consent.




COMPLAINT: 6
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 7 of 60




       31.    In September 2018, Thatcher was able to obtain access to PFG’s Quickbooks

accounting records. He has never been able to recover from Farb the documents that back up the

Quickbooks entries.

       32.    Through review of the Quickbooks records, Thatcher discovered that, contrary to

Farb’s representation that PFG was to be run, and to use Thatcher’s investments, as a for-profit

business venture, Farb was using PFG’s funds and services largely for the benefit of Farb Farms,

which was controlled by Farb.

       33.    Thatcher discovered that between late 2016 and late 2018, Farb caused PFG to

pay directly to Farb Farms or to third parties for its benefit approximately $1,000,000 in total.

Expenses Farb caused PFG to pay to or for the benefit of Farb Farms included: ​equipment lease

payments, fertilizer, employee payroll, land rental payments, custom farming work done by PFG

for Farb Farms, and other Farb Farms expenses​.

       34.    In addition, Thatcher discovered that Farb caused PFG’s wholly-owned

subsidiary, PFG Trucking, to provide extensive trucking services to Farb Farms, without charge.

This caused PFG to incur expenses for labor, fuel, insurance, and equipment for Farb Farms’

benefit without compensation.

       35.    In addition, Thatcher discovered that in 2018 Farb began causing PFG Trucking

to pay Farb Farms expenses.

       36.    Farb both misrepresented these actions to Thatcher and concealed them from him

by refusing him access to any company records that would have revealed Farb’s conduct.

       37.    Upon information and belief, Farb made similar misrepresentations and material

omissions to other investors in PFG.




COMPLAINT: 7
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 8 of 60




       38.     In his control of PFG, Farb Farms and Farb Guidance, Farb avoided engaging in

corporate formalities. For example, he refused to sign the PFG bylaws. He caused others to

make required filings with the Idaho Secretary of State without using his name. He refused to

sign leases and other contracts on behalf of the company, even though he was its chief executive

officer. Farb regularly acted unilaterally and without the involvement or approval of the PFG

board of directors. On information and belief, he also did so with respect to Farb Farms and Farb

Guidance. He regularly moved funds between PFG, Farb Guidance and Farb Farms accounts

without disclosing this fact to Thatcher and others.

       39.     In inducing Thatcher’s investments in and loans to PFG, Farb did not provide to

Thatcher a prospectus or private placement memorandum. Upon information and belief, Farb

did not provide any such documentation to any other investor in PFG.

       40.     In inducing Thatcher’s investments in and loans to PFG, Farb did not obtain

certification that Thatcher was an accredited investor. Upon information and belief, Farb did not

obtain any such certification from any other investor in PFG.

       41.     In inducing Thatcher’s and others’ investments in and loans to PFG, Farb did not

register PFG’s stock or make any filing with the United States Securities and Exchange

Commission (“SEC”) or Idaho Department of Finance identifying any exemption from

registration requirements.

       42.     In inducing investments in and loans to PFG by Thatcher and others, Farb did not

register or become licensed with the Idaho Department of Finance as a broker-dealer.

       43.     On August 15, 2016, Farb sold Thatcher 60,000 shares in Farb Guidance, which is

evidenced by a stock certificate. On June 6, 2018, Farb sold Thatcher an additional 40,000 shares




COMPLAINT: 8
           Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 9 of 60




in Farb Guidance, which is evidenced by a notation on the original stock certificate and signed

by Farb.

         44.   On or about December 11, 2017, Farb caused PFG to engage in a stock sale

transaction with Jeff Schwers in exchange for payment of $100,000.

         45.   On or about December 12, 2017, Farb caused PFG to engage in a stock sale

transaction with Jason Schwers in exchange for payment of $50,000.

         46.   On or about December 14, 2017, Farb caused PFG to engage in a stock sale to

William T. Black in exchange for a payment of $100,000.

         47.   Farb did not disclose the stock sales to Jeff Schwers, Jason Schwers or William T.

Black to Thatcher (even though he had been designated as PFG’s chief financial officer).

Thatcher did not discover the stock sales until he was able to obtain control of PFG’s

Quickbooks accounting records.

         48.   During 2017 and 2018 Farb regularly engaged in sales of Farb Guidance stock to

others generating proceeds in excess of $800,000. In inducing these stock sales, Farb did not

register or become licensed with the Idaho State Department of Finance as a broker-dealer.

         49.   In total, in 2017 and 2018, Farb caused PFG and PFG Trucking to make payments

to him personally or for his personal benefit totalling a net amount of at least $171,648.80. This

does not include amounts Farb cause PFG or PFG Trucking to pay to or for the benefit of Farb

Farms.

         50.   During the same period, in reliance upon Farb’s representations, Thatcher and KT

Contracting loaned or paid for the benefit of PFG a total of approximately $563,000, and

Highway Specialties purchased four autonomous tractors for PFG’s use for $500,000.




COMPLAINT: 9
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 10 of 60




       51.     In his role as CEO and director of PFG, and CEO and director of Farb Guidance,

and manager of Farb Farms, Farb employed Tyson Arnold and Clinton Arnold and had the

power to influence and control their actions. Farb actively used this influence or control to cause

them to repeat to Thatcher representations that PFG would be run as a for-profit business, in

order to induce his investments in and loans to PFG. Farb was aware of the representations made

by Tyson Arnold and Clinton Arnold to Thatcher.

       52.     In May 2018, Farb caused Farb Farms to sell a substantial amount of land and

equipment. Shortly after the sales, Farb paid himself approximately $200,000 from Farb Farms’

checking account.

                                     COUNT ONE: FRAUD

       53.     Farb’s representations to Thatcher as set forth above were representations of fact.

       54.     Farb knew the representations to be false, in that he knew he was using

Thatcher’s, Highway Specialties’ and KT’s investments in and for the benefit of PFG, directly

and through loans and expenditures for the benefit of PFG, for the benefit of Farb Farms (and by

extension, himself) rather than for the pursuit of a for-profit business for PFG.

       55.     Farb intended that Thatcher, Highway Specialties and KT rely upon his

representations in investing, and continuing to invest, in PFG directly and through the loans and

expenditures made for PFG’s benefit.

       56.     Thatcher, Highway Specialties and KT were ignorant of the falsity of Farb’s

representations, in that they did not know that Farb would and did use the investments made in

and for the benefit of PFG for the benefit of Farb Farms (and by extension, himself) rather than

the pursuit of a for-profit business for PFG.




COMPLAINT: 10
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 11 of 60




        57.       Thatcher, Highway Specialties and KT relied upon Farb’s representations and

were induced by them to make their investments in and for the benefit of PFG, directly and

through loans and expenditures made for PFG’s benefit.

        58.       Thatcher’s, Highway Specialties’ and KT’s reliance was justified, given Farb’s

position of knowledge, control of PFG’s books and accounts, and his position as the chief

executive officer in control of PFG.

        59.       Thatcher, Highway Specialties and KT were injured as a result of Farb’s

misrepresentations in a total amount to be proved at trial, but in excess of $1,000,000, for which

Farb is liable.

                                COUNT TWO: CONVERSION
                             Highway Specialties Claim Against Farb

        60.       After PFG’s default under its leases with Highway Specialties for the autonomous

tractors owned by Highway Specialties, Highway Specialties was entitled to retake possession of

the tractors.

        61.       Farb and Farb Guidance wrongfully gained dominion of the tractors in a manner

inconsistent with Highway Specialties’ rights, by refusing to turn over the tractors to Highway

Specialties, refusing to disclose their location, and removing and concealing the tractors.

        62.       Farb’s and Farb Guidance’s actions constitute conversion, for which they are

liable to Highway Specialties in an amount to be proved at trial.

              COUNT THREE: CLAIM AND DELIVERY -- IDAHO CODE § 8-302

        63.       Highway Specialties is the owner of four Caterpillar tractors equipped with

hardware and software to enable autonomous operation:

              a. 2016-299DS Caterpillar Multi-Terrain, ID FD201664;



COMPLAINT: 11
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 12 of 60




             b. 2016-299DS Caterpillar Multi-Terrain, ID E0008312, S/N FD201672;

             c. 2016-299DS Caterpillar Multi-Terrain, ID E0008311, S/N FD201666;

             d. 2016-299DS Caterpillar Multi-Terrain, ID E0008316, S/N FD201671.

       64.      The four tractors have been wrongfully detained by Farb and Farb Guidance.

       65.      Farb came into possession of the four tractors by virtue of the lease by Highway

Specialties of the tractors to PFG, and Farb’s control of PFG and its assets.

       66.      Farb and Farb Guidance detained the tractors following the termination of the

leases for the tractors after PFG’s default under the leases.

       67.      The actual value of the tractors is estimated to be $300,000.

       68.      To the best knowledge, information, and belief of Highway Specialties, the

location of the tractors is as follows: One tractor may be in Hawaii. Two tractors may be in

Wisconsin. The location of the fourth tractor is unknown.

       69.      Farb’s address is: 2512 N. Chase Rd., Liberty Lake, Washington 99019. Farb

Guidance’s address is unknown.

       70.      The subject four tractors have not been taken for a tax, assessment, or fine,

pursuant to a statute; or seized under an execution against the property of any of the Plaintiffs.

       71.      Highway Specialties is entitled to immediate possession of the four tractors.

       72.      Highway Specialties is entitled to an injunction requiring Farb and Farb Guidance

to deliver the four tractors back into Highway Specialties’ possession.

             COUNT FOUR: SECURITIES FRAUD -- IDAHO CODE § 30-14-501

       73.      Farb directly offered and sold Thatcher stock in PFG and Farb Guidance, and

solicited loans to PFG from Thatcher, Highway Specialties, and KT.




COMPLAINT: 12
        Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 13 of 60




       74.      The loans solicited by Farb are securities.

       75.      In connection with the offer and sale of PFG and Farb Guidance stock to

Thatcher, and in connection with the solicitation of loans to PFG by Thatcher, Highway

Specialities and KT, Farb:

             a. Employed a device, scheme, or artifice to defraud, specifically, misrepresenting to

                Thatcher that PFG would be run, and was run, as a for-profit business when in

                fact it was mostly operated to direct funds to or for the benefit of Farb Farms, and

                to or for the benefit of Farb personally;

             b. Made untrue statements of material fact and omitted to state material facts

                necessary in order to make statements made not misleading, specifically,

                misrepresenting to Thatcher that PFG would be run, and was run, as a for-profit

                business when in fact it was mostly operated to direct funds to or for the benefit of

                Farb Farms, and to or for the benefit of Farb personally, and omitting to state the

                extent to which PFG funds would be and were directed to or for the benefit of

                Farb Farms and Farb personally;

             c. Engaged in acts, practices or a course of business that operated as a fraud or

                deceit upon another person, specifically, inducing Thatcher, Highway Specialities

                and KT to invest in and loan funds to PFG based on the foregoing

                misrepresentations and omissions; and

             d. Diverted funds provided by Thatcher, Highway Specialties and KT to his personal

                use, directly or indirectly through Farb Farms or Farb Guidance.




COMPLAINT: 13
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 14 of 60




       76.     Farb failed to inform Thatcher of his failure to register the PFG securities and

himself as a broker-dealer.

       77.     Farb intended that Thatcher, Highway Specialties and KT rely upon his

misrepresentations and fraudulent omissions by continuing to provide funds to PFG through

direct investments and loans.

       78.     Thatcher, Highway Specialties and KT relied upon Farb’s misrepresentations and

fraudulent omissions, as they would not have made the investments in and loans to PFG had they

known the truth of Farb’s actions.

       79.     Farb’s actions constitute violations of Idaho Code § 30-14-501, for which he is

liable to Thatcher, Highway Specialties, and KT for actual damages or rescission in a total

amount to be proved at trial, but in excess of $1,000,000.

  COUNT FIVE: SECURITIES FRAUD -- SECURITIES EXCHANGE ACT OF 1934 §
                      10(b) AND SEC RULE 10(b)(5)

       80.     Farbs misrepresentations and omissions to Thatcher, Highway Specialties and KT

as set forth herein constitute materially false and misleading statements.

       81.     Farb’s statements and omissions to Thatcher, Highway Specialties and KT are

false and misleading because Farb intended to, and did, use the investments and loans from

Thatcher, Highway Specialties and KT for Farb Farms’ and his benefit, rather than operating

PFG as a for-profit business as represented.

       82.     Farb made the statements and omissions with knowledge of their falsity and

misleading nature, and made them intentionally or with deliberate recklessness.




COMPLAINT: 14
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 15 of 60




       83.     Thatcher, Highway Specialties and KT relied upon Farb’s misrepresentations and

fraudulent omissions, as they would not have made the investments in and loans to PFG had they

known the truth of Farb’s actions.

       84.     Farb had the motive and opportunity to commit fraud against Thatcher, Highway

Specialties and KT by maintaining complete control over the business decisions, actions and

books of PFG, Farb Guidance and Farb Farms, and by concealing the books and actions from

Thatcher, Highway Specialties and KT.

       85.     Farb’s actions constitute violations of § 10(b) of the Securities Exchange Act of

1984 and SEC Rule 10b-5, for which Farb is liable to Thatcher, Highway Specialties, and KT for

actual damages caused by Farb’s misrepresentations and fraudulent omissions, in a total amount

to be proved at trial, but in excess of $1,000,000.

   COUNT SIX: CONTROL PERSON LIABILITY -- IDAHO CODE § 30-14-509(g)(2)

       86.     Farb, in his capacity as the chief executive officer and director of PFG, Farb

Guidance and Farb Farms, employed Tyson Arnold and Clinton Arnold.

       87.     Farb directed Clinton Arnold and Tyson Arnold to solicit investments and loans

for PFG when he was not registered as a broker-dealer and PFG securities were not registered.

       88.     When they solicited investments and loans from Thatcher, Highway Specialties

and KT, Clinton Arnold and Tyson Arnold were not registered as broker-dealers.

       89.     Farb is liable to Thatcher, Highway Specialties and KT for the actions of Clinton

Arnold and Tyson Arnold pursuant to Idaho Code § 30-14-509(g), in a total amount to be proved

at trial but in excess of $1,000,000.




COMPLAINT: 15
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 16 of 60




COUNT SEVEN: CONTROL PERSON LIABILITY -- SECURITIES EXCHANGE ACT
                         OF 1934 § 20(a)

        90.     The misrepresentations and omissions of Clinton Arnold and Tyson Arnold to

Thatcher, Highway Specialties and KT directed by Farb as alleged herein, constitute violations

of § 10(b) of the Securities and Exchange Act of 1934 and SEC Rule 10b-5.

        91.     Because he was making the same misrepresentations and omissions with

knowledge of their falsity, as alleged herein, Farb was aware of the falsity of the

misrepresentations and omissions being made by Clinton Arnold and Tyson Arnold.

        92.     By virtue of his position, Farb had the power to influence or control Clinton

Arnold and Tyson Arnold, and actively used this influence or control so as to be a culpable

participant in their acts.

        93.     Farb is liable to Thatcher, Highway Specialties and KT for the actions of Clinton

Arnold and Tyson Arnold as a controlling person pursuant to §20(a) of the Securities and

Exchange Act of 1934, in a total amount to be proved at trial, but in excess of $1,000,000.

      COUNT EIGHT: FAILURE TO REGISTER AS BROKER -- IDAHO CODE §
                              30-14-509(d)

        94.     Farb is a broker-dealer pursuant to Idaho Code § 30-14-102(4) because he was

engaged in the business of effecting transactions in securities for the account of others, namely

PFG and Farb Guidance.

        95.     Farb never registered as a broker-dealer before he transacted business in Idaho

and his actions are not exempt from registration.

        96.     Farb is liable to Thatcher, Highway Specialties, and KT as purchasers pursuant to

Idaho Code § 30-14-509(d) in a total amount to be proved at trial, but in excess of $1,000,000.




COMPLAINT: 16
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 17 of 60




COUNT NINE: FAILURE TO REGISTER AS A BROKER -- SECURITIES EXCHANGE
                         ACT OF 1934 § 15(a)

       97.     Farb is a broker under the Securities Exchange Act of 1934 because he engaged in

the business of effecting transactions in securities for others, namely, PFG and Farb Guidance.

       98.       Farb did not register as a broker of securities as required pursuant to § 15(b) of

the Securities and Exchange Act of 1934.

       99.     Farb did not notify Thatcher, Highway Specialties, or KT that he was not

registered to sell securities as required by law.

       100.    Farb is liable to Thatcher, Highway Specialties, and KT pursuant to § 15(a) of the

Securities and Exchange Act of 1934 in a total amount to be proven at trial, in excess of

$1,000,000.

 COUNT TEN: FAILURE TO REGISTER SECURITIES -- IDAHO CODE § 30-14-301

       101.    Farb offered and sold unregistered securities in 2017 and 2018 to Thatcher,

Highway Specialties, and KT through stock sales and soliciting investments and loans for PFG.

       102.    Farb offered and sold PFG securities in Idaho without registering said securities,

and is not exempt from registration.

       103.    Farb is liable pursuant to Idaho Code § 30-14-509(b) to Thatcher, Highway

Specialties, and KT as purchasers as a result of the sale to them of unregistered securities,in a

total amount to be proved at trial but in excess of $1,000,000.

 COUNT ELEVEN: FAILURE TO REGISTER SECURITIES -- SECURITIES ACT OF
                            1933 § 12

       104.    Farb did not register PFG securities prior to soliciting investments and otherwise

facilitating the sale of PFG stock.




COMPLAINT: 17
         Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 18 of 60




       105.    Farb offered and sold unregistered securities in 2017 and 2018 to Thatcher,

Highway Specialties, and KT through stock sales and soliciting investments for PFG.

       106.    PFG stock is not exempt from registration.

       107.    Even should Farb establish that his securities are exempt from registration, he

failed to determine whether Thatcher, Highway Specialties, or KT were accredited investors.

       108.    Based upon Farb’s failure to register PFG securities prior to their sale, pursuant to

§ 12(a)(1) of the Securities Act of 1933 Farb is liable to Thatcher, Highway Specialties, and KT

for actual damages and rescission, plus interest, in a total amount to be proved at trial, but in

excess of $1,000,000.

 COUNT TWELVE: INSPECTION OF CORPORATE RECORDS -- IDAHO CODE §§
                       30-29-1602 & 30-29-1605

       109.     ​Thatcher is entitled to inspection rights as a Director and shareholder of PFG.

       110.    Thatcher formally demanded to inspect and copy PFG’s corporate records by

certified mail to Farb and received no response from Farb.

       111.    Farb has personal possession and control of PFG’s records and has refused to

allow Thatcher access by failing to respond to the inspection request.

       112.    Pursuant to Idaho Code §§ 30-29-1602 and 30-29-1605, Thatcher is entitled to

inspect and copy PFG’s corporate records in order to fulfill his duties as director and his right as

shareholder to ensure that corporate funds are spent appropriately.

                                  III.​   ​PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief as follows:

       A.      Judgment against Farb in favor of Thatcher an amount to be proved at trial;




COMPLAINT: 18
             Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 19 of 60




            B.    Judgment against Farb in favor of Highway Specialties in an amount to be proved

at trial;

            C.    Judgment against Farb in favor of KT Specialities in an amount to be proved at

trial;

            D.    Judgment against Farb and/or Farb Guidance in favor of Highway Specialties in

the form of an injunction requiring Farb to return the four autonomous tractors to Highway

Specialties;

            E.    Judgment against Farb and in favor of Thatcher requiring Farb release and

disclose PFG’s records for Thatcher to inspect and copy;

            F.    An award of prejudgment interest in favor of each of the Plaintiffs with respect to

their monetary claims against Farb, at the maximum legal rate;

            G.    An award of reasonable attorney fees and costs incurred herein, including but not

limited to Idaho Code § 12-120(3); and

            H.    Such other and further relief as the Court deems just and equitable.

            DATED this 30th day of March, 2020.

                                                SMITH + MALEK, PLLC




                                                ________________________________
                                                MICHAEL CHRISTIAN, ISB #4311
                                                Attorney for Plaintiffs




COMPLAINT: 19
                        EXHIBIT1A Filed 03/30/20 Page 20 of 60
Case 2:20-cv-00157-BLW Document
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 21 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 22 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 23 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 24 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 25 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 26 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 27 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 28 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 29 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 30 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 31 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 32 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 33 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 34 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 35 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 36 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 37 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 38 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 39 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 40 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 41 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 42 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 43 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 44 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 45 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 46 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 47 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 48 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 49 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 50 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 51 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 52 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 53 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 54 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 55 of 60
                                    EXHIBIT
         Case 2:20-cv-00157-BLW Document  1 B Filed 03/30/20 Page 56 of 60




                                                                                                        PETER J. SMITH IV
                                                                                                  peter@smithmalek.com
                                                                                        Admitted in Idaho and Washington



April 1, 2019

Via Certified Mail

Dave Farb
2512 N. Chase Rd.
Liberty Lake, WA 99019

Re:    Farb Guidance Systems, Inc. - Accounting

Dear Mr. Farb:

This firm represents Karl Thatcher. As you know, Mr. Thatcher loaned money to Precision Farming
Group, Inc. and owns shares Farb Guidance Systems, Inc.

Mr. Thatcher has not seen any return on his investment, financial statements, or received any
reports on progress. We believe that Farb Guidance Systems, Inc. received payment for work done
from Precision Farming Group, Inc. on the guidance software installed on the equipment leased
from Highway Specialties, LLC.

Please consider this letter a formal demand for an accounting of income and expenses for Farb
Guidance Systems, Inc. since January 1, 2015, as well as for ​all paper records for Precision Farming
Group, Inc.

These documents were previously requested by the Board of Directors at its recent Board meeting.
In addition, as a Director and Shareholder, Karl is entitled to see those records under Idaho and
Delaware law. Del. Code Ann. tit. 8, § 220 (2019).

Please provide us with an accounting of income and expenses for Farb Guidance Systems, Inc.
since January 1, 2015, as well as all paper records for Precision Farming Group, Inc., by 3 p.m. on
April 12, 2019 or Mr. Thatcher will take legal action to obtain an accounting.

                                                     Very truly yours,




                                                     PETER J. SMITH IV
                                                     ATTORNEY AT LAW

            601 E. FRONT AVENUE | SUITE 304 | COEUR D’ALENE, ID 83814 | P. 208.215.2411 | F. 208.215.2416
                           EXHIBIT C
Case 2:20-cv-00157-BLW Documentcgij^pLEre
SENDER: COMPLETE THIS SECTION
                                 1 Filed     03/30/20
                                          this             Page 57 of 60
                                               section on delivery

   Complete items 1, 2, and 3.                             A. Sigpa^un
                                                                                                                   □ Agent
   Print your name and address on the reverse              X
   so that we can return the card to you.                                                                          □ Addressee
                                                           B.                     'rinted Name)            C. Date of Deiivery
   Attach this card to the back of the mallplece,
   or on the front if space permits.                                                                        l-ll-il
1. Article Addressed to;                                   D. Is delivery address different from item 1? d Yes
                                                                 If YES, enter delivery address below:             □ No




                     iaU^UjA
                                                         ^ Service Type                               □ Priority Mail E

                             II                          Q Adult Signature
                                                         ^Aduit Signature Restricted Delivery
                                                         Si Certified Mail®
                                                                                                      □ Registered Mail™
                                                                                                      □ Registered Mail Restricted
                                                                                                        Delivery
     9590 9402 4458 8248 0863 66                         □ Certified Mail Restricted Delivery         D Return Receipt for
                                                         □ Collect on Delivery                          Merchandise
                                                         □ Collect on Delivery Restricted Delivery    □ Signature Confirmation"''"
2. Article Number (Transfer from service label)                                                       □ Signature Confirmation
                                                         " ■    iured Mail
                                                                                                        Restricted Delivery
 7017        3DHD          OQQQ     7117          Slbl          iured Mail Restricted Delivery
                                                                er $500)

PS Form 3811, July 2015 PSN 7530-02-000-9053                                                         Domestic Return Receipt
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 58 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 59 of 60
Case 2:20-cv-00157-BLW Document 1 Filed 03/30/20 Page 60 of 60
